Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 28, 29 and 36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strom (US 5819474) view of Lazenby (GB2412137) and further in view Corbo et al. (US 4911964) and Miller (US 4549334).

wherein the at least one strap comprises: a first hook portion constructed to support the rolled up portion of the sheet of material; and a second hook portion connected to the first hook portion by a straight intermediate portion of the strap, the second hook portion constructed to engage the sheet of material, concave portions of the first and second hook portions facing one another (annotated figure below).


    PNG
    media_image1.png
    413
    695
    media_image1.png
    Greyscale


Strom as modified above discloses the securing the at least one strap to an upper portion of the sheet of material includes: positioning the at least one strap about an upper portion of the sheet of material between the first and second zippers preattached to the sheet of material (fig above, c4, L39-55).  Strom, Lazenby and Corbo do not disclose puncturing the sheet of material with the second hook portion of the at least one strap through the sheet of material while at the same time securing the at least one strap to the sheet of material.
Miller discloses a strap with a hook 10 for holding a sheet of material (fabric 32) wherein the sheet of material is punctured with a second hook portion (17) of the at least one strap thereby forming an opening in the sheet of material while at the same time securing the at least one strap to the sheet of material (C3, L58 – C4, L63).  At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom, Lazenby and Corbo by puncturing the sheet of material with the second hook portion of the at least one strap through the sheet of material while at the same time securing the at least one strap to the sheet of material as taught by Miller above as such eliminates the need for an adhesive and improves aesthetics (C1, L10-29).  

As to claim 38, fig 1 shows the first and second zippers are spaced apart and substantially parallel along the sheet of material and a bottom portion of each of the first and second zippers is aligned with a bottom portion of the sheet of material.

Strom does not disclose that the zippers are preattached.  Lazenby discloses providing a sheet 7 to cover an entry of a structure, wherein said sheet is provided with a preattached zipper 8 to prevent zipper detachment (fig 3, p. 1, para 3-5).  At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom such that the zipper are preattached as taught by Lazenby above as doing such reduces the chances of zipper detachment. 

Strom and Lazenby do not disclose the tape being a double-sided roll of tape; a receptacle that contains the sheet of material, the preattached first zipper and preattached second zipper, the roll of tape and at least one strap stored; and removing the sheet of material, the roll of tape and the at least one strap from the receptacle.
Corbo discloses a method of attaching a sheet 40 to a structure by providing a doubled-sided roll of adhesive tape T and other materials (sheet, tape, etc) in a kit (c4, L33-44), and removing said materials from the kit (must be removed to perform method) to place to affixing portions of the roll of double-sided tape to an entry way by placing a first side of the double-sided tape against the entryway; removing a tape liner P positioned on the second side of the double-sided tape prior to affixing the sheet of material to the second side of the double-sided tape; and affixing the sheet of material to a second side of the double-sided tape (c6, L20-47).


At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom and Lazenby such that the method further comprises the tape being a roll of tape; a receptacle that contains the sheet of material, the preattached first zipper and preattached second zipper, the roll of tape and at least one strap stored; and removing the sheet of material, the roll of tape and the at least one strap from the receptacle as taught by Corbo above as such a modification protects the materials from outside conditions before use,  enables the tape to adhere to both the sheet and structure, and enables a DIY for homeowners (C4, L33-44). 

As to claims 39-40, at the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom and Lazenby such that the roll of tape comprises double-sided tape and the method further comprising: affixing portions of the roll of double-sided tape to an entry way by placing a first side of the double-sided tape against the entryway; removing a tape liner positioned on the second side of the double-sided tape prior to affixing the sheet of material to the second side of the double-sided tape; and affixing the sheet of material to a second side of the double-sided tape as taught by Corbo above as such a modification enables the tape to be protect from contaminants before application (tape liner protects tape).


Claim 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strom, Lazenby, Corbo and Miller, as applied to claims 25 and 27 above, and further in view of Purdy (US 5979851). 
As to claim 30, Strom discloses the first hook portion has a first radius of curvature and the second hook portion has a second radius of curvature (radius inherent because it’s concave), but fails to disclose that the first radius of curvature is greater than the second radius of curvature.  However, Purdy discloses a strap with a first hook portion (top of figure 8) and a second hook portion (bottom of fig 8), each portion having a radius of curvature (fig 8).  Additionally, Purdy discloses that the radius of curvature can be varied (see fig 8 vs fig 7).   At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Strom, Lazenby and Corbo such that that the first radius of curvature is greater than the second radius of curvature as such a curvature is a selection obvious to one of ordinary skill in the art absent criticality presented by the applicant.  MPEP 2144.04 (dimensions and shape changes obvious). 

As to claim 31, 32 and 35, the specific radius curvature is a choice obvious to one of ordinary skill in the art absent unexpected results detailed by the applicant for the reasons presented above.  
As to claims 33-34, a first end portion has a third radius (below 57) that causes the at least one strap to curve outward from the second hook portion (first end portion curve outward as a result of third radius, fig 8).  The specific radius curvature is a choice obvious to one of ordinary skill in the art as detailed above.  

Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. The applicant asserts that Storm does not disclose a second hook portion connected to the first hook portion by a straight intermediate portion of the strap.  This is not correct, and the applicant is referred to the body of the rejection above and the annotated figure for such a disclosure.  Storm need not disclose the puncturing of the material by the second hook as Miller discloses such as extensively detailed.  Applicant states “it would not be obvious to use one portion of the fabric mounting track without the other.”  This is a conclusory statement not supported by evidence or legal reasoning.  The applicant then states “The lancings 16 and 17 are not a hook portion of   a strap, but rather are punched through a portion of the hinge lock plate.”  Figure 3, 5, 6 and 7 clearly show the hook portions 17 as hook portions of a strap.   Nonetheless, Miller need not disclose that the hook portions are part of a strap, because Strom discloses such.  Miller just needs to disclose that the hook portions puncture a sheet of material.  Miller also need not disclose a first hook portion constructed to support the rolled up portion of the sheet of material, as Storm discloses such as detailed above.  Applicant is reminded that one cannot show nonobviousness by attacking references individually and in a vacuum of each other as a rejection under 35 U.S.C. 103 is a consideration relating to the combined teachings of the references (and not each reference in a vacuum of the others).  The applicant then states “since Strom, Lazenby, Corbo and Purdy fail to teach or suggest these claimed features, there is no way to combine the references to obtain teaching or suggestion of the claimed features. Further, the differences between the combination of Strom, Lazenby, Corbo and Purdy, and the present invention as claimed would not have been obvious to one of ordinary skill in the art at the time the invention was made.”  These are conclusory statements not supported by evidence or legal reasoning.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748